LEW|S
smssols

B|SGAARD
&SV[IH LLP

AHORNEYS AI LAW

\-DQ¢‘-~IG'\U`I-RUJN)-l

NNNNNNNNNHl-*»-lb-w)-¢h-¢»-l)-lp-n
OO--lQ\U'I-LUJNb-\¢:»\DOC-.!Q\UIAUJNl-‘©

 

 

Case 3:19-cV-OOO71-LRH-CBC Document 1 Filed 02/08/19 Page 1 of 7

MARY~ANN S. ELLIS

Nevada Bar No. 12427

LEWIS BRISBOIS BISGAARD & SMITH LLP
5555 Kietzke Lane, Suite 200

Reno, Nevada 89511

775.827.6440

FAX: 775.827.9256
MarV-Ann.Ellis@fewisbrisbois.com
Attorneysfor De]?endants

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA, NORTHERN DIVISION

PEGGY ANGLETON, an individual, , CASE NO.
Plaintii"f, DEFENDANTS’ NOTICE OF REMOVAL
vs. Trial Date: None Set

FCPT RESTAURANT PROPERTIES, LLC;
GMRI, INC. and DOES I-XX, ROE
CORPORATIONS l-XX, DOE
ENGINEERING COMPAINIES I~XX, ROE
CONSTRUCTION COMPANIES I-XX, and
DOE MANAGEMENT FIRMS I-XX,
inclusive, ,

Defendants.

 

 

Defendants FCPT Restaurant Propelties, LLC and GMRI, Inc. (“Defendants”) hereby give
notice of the removal of the above~styled action to the United States District Coui“t for the District

ofNevada, Reno Division.

Pursuant to 28 § U.S.C. 1446(a), copies of the District Court’s entire §le, as of February 6,
2019, is attached as Exhihit 1. Copies of the process, and pleadings, served upon Defendants are

included therein.

As grounds for removal, Defendants state as follows:
BACKGROUND
1. Plaintiff` Peggy Angleton (“Plaintiff”) initiated this action on November 20, 2018

by filing her Complaint in the Second Judicial District Court of the State of Nevada In and For the

4823-04 E 8-3 175,1

 

LEWIS
BR|SBO]S
sls@AAaD
savin-l LLP

AT!ORNE&S A'i lAW

\~DQO--l&Ul-RLRN|-l

NNNNNNNNNl-ii-l|-lhdi-‘b-‘)-Lb-`|-l|-l
QQ~lcaul-E~MNI_G\OQO~JG\Ul-RWNHG

 

 

Case 3:19-cV-OOO71-LRH-CBC Document 1 Filed 02/08/19 Page 2 of 7

County of Washoe. See Ex. l at p. l.lS- 1.29. Plaintiff filed a First Amended Cornplaint, adding
GMRI, Inc. as a Defendant on January 10, 2019. Id. at p. l.2~ l.l4.

2. According to the First Amended Complaint, on or about June 27, 2017, Plaintiff
placed a to-go order from the Restaurant. Ex. l at p. 1.4. After picking up her food, Plaintiff
exited the side door, carrying her food, her purse and her portable oxygen, at Which time she
“tripped off the unmarked vertical ledge outside of the side door of the Restaurant breaking her
left foot, bumping her head hard, hitting her elbow, and breaking her glasses on the ground when
she landed.” Id.

3. Based on these allegations, Plaintiff asserts multiple causes of action against
Defendants. First, Plaintiff asserts a negligence per se cause of action, alleging: “Defendants had a
duty to design and construct, or to make alterations to the restaurant that ender it readily accessible
to and usable by individuals With disabilities in accordance With the American With Disability Act
(“Act”) as determined by the ADA Accessii)ility Guidelines and Standards for Accessible
Design.” Id. Plaintiff alleges that the City of Reno and Washoe County adopted the requirements
of the Act and/or that the requirements of the Act preempt the Code (‘Requirements”). Id. at
p.l.3»l.4. Plaintiff alleges that Defendant violated these Requirements, resulting in injury to
Plaintiff and constituting negligence per se. Id.

4. Plaintiff’s third cause of action is for “Unlawful Discrimination and Deprivation of
Civil Rights”. Id. at p. l.9-l.10. This alleges that “The failure to comply With the Requirements
also constitutes unlawful discrimination under the Act as a result of denial of access to public
accommodation by Defendants to the Plaintiff.” Id. at p. 1.9. Plaintiff seeks injunctive relief as a
result. Id. at p.l.10.

5. Plaintiff’s sixth claim for relief is for declaratory relief, seeking the court to declare
the rights of the parties under each cause of action, “including Defendants’ obligations to comply
With the Requirements.” Id. at 1.12-1.13.

6. Plaintiff also alleges a negligence claim, a negligent hiring, training and
supervision ciaim, and a respondeat superior claim, based in part of the alleged failure to provide

an accessible entrance under the ADA and based in part on a general duty of care. Id. at pp. 1.6-

4323-0413-3175.1 2

 

LEW|S
BRlSBOIS
slseAARD
ssn/uni ur

A‘|TORNEYS Ai LAW

\DCD--IQ\U\JLLHN>-l

NNNNNNNNN)-r-*i-*v-i-m)-dr-dmm
OQ~JG\Lh-AL»NHO\QOQ-JG\Ul-wai-l©

 

 

Case 3:19-cV-OOO71-LRH-CBC Document 1 Filed 02/08/19 Page 3 of 7

1.9, 1.10-1.12. The Court would have supplemental jurisdiction over these claims to the extent

they are based on state law. See 28 U.S.C § 1367.
GROUNDS FOR REMOVAL

7. 'i`his removal is based on original federal question jurisdiction This Court has
original jurisdiction pursuant to 28 U.S.C. § 1331 because this matter involves a question of
federal law under the Arnericans With Disability Act (“ADA”). See 28 U.S.C. § l33l(“'i`he
district courts have shall originai jurisdiction of all civil actions arising under the Constitutions,
laws, or treaties of the United States.”).

8. Pursuant to 28 U.S.C. § 1441, a defendant may remove a civil action originally
filed in a state court to the federal district court when the district court has original jurisdiction to
consider the case. See U.S.C. § l44l(a) (“[A]ny civil action brought in a State court of which the
district courts of the United States have original jurisdiction5 may be removed by the defendant or
the defendants, to the district court of the United States for the district and division embracing the
place where such action is pending.”).

9. “[F]ederal jurisdiction exists only when a federal question is presented on the face
of the plaintiffs properly pleaded complaint While federal law itself creates the cause of action in
the majority of federal question cases, federal question jurisdiction may aiso exist where ‘the
vindication of [the subject state law cause of action} necessarily turn[s] on some construction of
federal law.”° See Grcdi v. Mandalay Resc)rt Group, Inc., 2003 WL 22244048 (ND Miss.
2003)(citing Franchise Tax Bd. v. Construction Laborers Vacatz'on Trust, 463 U.S. l, 27-28, 103
S.Ct. 2841, 2856, 77 L.Ed.2d 420 (1983)). “A complaint creates federal question jurisdiction when
it states a cause of action created by state law and (l) a federal right is an essential element of the
state claim, (2) interpretation of the federal right is necessary to resolve the case, and (3) the
question of federal law is substantial.” Id.

10. Here, Plaintiff’s negligence per se, unlawful discrimination and deprivation of civil
rights, and declaratory relief causes of action are ali based on the requirements under the ADA and

a violation of the ADA standards Even more specifically, the unlawful discrimination claim

4323-0418-3175.1 3

 

LEW|S
BR|SBO[S
slsGAARD
aar/itu up

AUORNE‘[S Al' |.AW

\QOO---IGNUl-RLHN)-*

NNNNNNNNNr-¢r-z-»-»~i-ri-\)-¢»-a»-l
ooqc\urhuaNr-¢c:\oco~qc\ur.amm)-©

 

 

Case 3:19-cV-OOO71-LRH-CBC Document 1 Filed 02/08/19 Page 4 of 7

15. This Court is the proper venue for removal because the United States District
Court for the District of Nevada encompasses the geographic area of the Second J udicial District
Court of the State ofNevada In and For the County of Washoe.

16. Conternporaneous with this filing, a copy of the Notice of Removal, along with the
Notice of Filing Notice of Removal,1 will be filed with the clerk of the Second Judicial District
Court of the State of Nevada in and For the County of Washoe and served upon counsel for ail
adverse parties pursuant to 28 U.S.C. § l446(d). Accordingly, pursuant to 28 U.S.C. §§ 1331,
1441 and 1446, this action is properly removed to this Court.

l7. By filing this Notice of Removal, Defendants do not waive their right to assert any
defenses or objections to which it is entitled, including but not limited to any challenge to personal
jurisdiction or the right to have the case dismissed on any other basis.

18. lf any question arises as to the propriety of the removal of this action, Defendants
request the opportunity to brief the issues, to present oral argument in support of its position, and
to obtain jurisdictional discovery if needed.

19. Prior to filing this Notice of Rernoval, Defendant did not answer or otherwise plead
in response to the First Amended Complaint in state court. Therefore, it will answer or present
other defenses and objections in accordance with Federal Rule of Civil Procedure 81(c)(2)(C).

///
///
///
///
///
///
///
///

 

l A copy of the Notice of Filing Notice of Removal to be fried with the state court is attached as Exhibit

4823~c4is-3i75.1 5

 

LEW|S
BR|SBO|S
sls@AARo
savin-1 LLP

AUORNEYS A'i LAW

\DQO-JG'\U'l-Bb)l\))m

NNNNNNNNNi-l)-i-l»-\r-¢r-l)-)-#m)-¢
OO~JG\UlLUJN|-l©\DW-JG\UI-RDJNt-*O

 

 

Case 3:19-cV-OOO71-LRH-CBC Document 1 Filed 02/08/19 Page 5 of 7

WHEREFORE, the Defendants request that this Court consider this Notice of Removal in
accordance with the law governing the removal of cases to this Court; that this Court will make
the appropriate orders to achieve the removal of this case from the Second Judicial District Court
of the State of Nevada in and For the County of Washoe; and that this Court will make such other
orders as may be appropriate to effect the preparation and filing of a true record in this case of all

proceedings that may have been served in said District Court.

DATED this _9__ day of February, 2019
LEWIS BRISBOIS BISGAARD & SMITH LLP

By /%/%é/

MARY-ANN S. ELLIS
Nevada Bar No. 12427

55 55 Kietzke Lane, Suite 200
Reno, Nevada 8951 l

Tel. 775.827.6440

Attorneys for Defendants

4323~0413-3175.1 6

 

\QOO--IG\Ul-BUJNd-\

NNNNNNNNN>-*>-\i-i-\i-\r_\)-\r-i»-¢H
OQ`JG\UlebJN)-\QWOQ\JQ\UILMNH©

 

 

Case 3:19-cV-OOO71-LRH-CBC Document 1 Filed 02/08/19 Page 6 of 7

CERTIFICATE OF SERVICE
Pursuant to FRCP 5(b), l certify that 1 am an employee of LEWIS BRISBOIS BISGAARD
& sMrTH LLP, and that on this § day er February, 2019, 1 did cause a true Copy er
DEFENDANTS’ NOTICE OF REMOVAL to be served via electronic service by the U.S.

District Court CM/ECF system to the parties on the Electronic Filing System.

wiring /n/

Alex‘ Caceres, an Emplo'yee of
LEW[S BRISBOIS BISGAARD & SMITH LLP

 

Case 3:19-cV-OOO71-LRH-CBC Document 1 Filed 02/08/19 Page 7 of 7

Exhibit No.

Exhibit l

Exhibit 2

Exhibit 3

Exhibit List
Description No. of Pages
District Court’s Entire File 29
Correspondence To Attorney Ellis From Attorney Oliphant l

Notice Of Filing Notice Of Removal 3

